SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2017 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Free translation of the original document filed with the Comissão de Valores Mobiliários – CVM on May 30, 2017 1.1 – Individual declarations and identities of persons responsible Declaration by the Chief Executive Officer Name of the person responsible for the content of the form Bernardo Pinto Paiva Position of the person responsible General Manager The aforementioned executive officer declares that: a. He has reviewed the reference form; b. All information contained in the form complies with the provisions of CVM Instruction 480, especially sections 14 and 19; and c. the combined information contained therein is a true, precise and complete reflection of the economic and financial condition of the issuer and the risks inherent to its business, as well as the securities issued by it. São Paulo, May 30, 2017. /s/ Bernardo Pinto Paiva Name: Bernardo Pinto Paiva Title: General Manager 1 Declaration by the Investor Relations Officer Name of the person responsible for the content of the form Ricardo Rittes de Oliveira Silva Position of the person responsible Chief Financial and Investor Relations Officer The aforementioned executive officer declares that: a. He has reviewed the reference form; b. All information contained in the form complies with the provisions of CVM Instruction 480, especially sections 14 and 19; and c. the combined information contained therein is a true, precise and complete reflection of the economic and financial condition of the issuer and the risks inherent to its business, as well as the securities issued by it. São Paulo, May 30 , . /s/ Ricardo Rittes de Oliveira Silva Name: Ricardo Rittes de Oliveira Silva Title: Chief Financial and Investor Relations Officer 2 2.1/2.2 – Auditors’ Identification and
